Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 11 of the remarks that Schall uses GIS information, and further argues that none of the cited references teach a 3-D origin defined by a Pip code and. Therefore, there is no prima facie case of obviousness in view of Conner and Schall, whether taken alone or in combination. 
Notes: the claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
FYI: GPS uses satellites that orbit Earth to send information to GPS receivers that are on the ground. ... GIS stands for Geographical Information System. GIS is a software program that helps people use the information that is collected from the GPS satellites.
GPS data, mapping data, sensor data, hyper-links, information, a uniform resource locator (URL), and/or the like, in a database that is pre-assigned and associated with the Pip. 
The examiner interprets the pip as a geographic area e.g., a particular building, hallway, or other location within the maintenance site, as the reference Conner teaches a macrolocation at [0024]. The pip code may be interpreted as the microlocation indicator 214 of Conner at [0039] because the maintenance assistance system 200 is configured to interpret a position of the microlocation indicator 214 in the visual field, and to provide movement instructions for positioning the microlocation indicator 214 at the target apparatus, or in other words, to locate the target apparatus, see figs. 2 and 3 step 306.
Schall uses a 3D models for visualization which are available at the required level of detail and accuracy (see page 95 right column). Schall illustrates a placed information point (pip) in fig. 1 as a circle, and in figs. 2-3 the pip provides a 3D coordinate in the city of Graz and superimposed the graphical layout of a pipeline in relation to geospatial data that is extracted from a proprietary GIS and exported in the standardized Geography Markup Language (GML) followed by a translation into the 3D file format of the scene-graph engine (see page 96 left column), that may be considered as the pip code of the current limitation of the claimed invention.
For the reasons above, the previous rejections are still maintained.
The examiner encourages the Applicant to schedule an interview.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-13, 18-20 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al., US 2015/0325047 A1, hereinafter Conner, and further in view of  “Virtual Redlining for Civil Engineering in Real Environments” Gerhard Schall et al. IEEE International Symposium on Mixed and Augmented Reality 2008 15 -18 September, hereinafter Schall.
Claim 1, 
Conner discloses a computer-implemented method of providing augmented reality (a method of providing augmented reality using a computing device; paragraph [0029]), comprising: creating at a first computer a placed information point "Pip” and associating a Pip code with the Pip (creating a passive tag (placed information point) and associating microlocation data (Pip code) with the passive tag using a maintenance assistance system 200 (first computer), which has a mobile computing device 202; paragraphs [0032] & [0038]) the Pip providing a 3-D coordinate in physical space in relation to a 3-D origin defined by the Pip code; associating at the first computer digital content with the Pip and the Pip code (associating travel directions (digital content) with the passive tag and the microlocation data using the maintenance assistance system 200; paragraph [0038]); receiving at the first computer, scanned information from the Pip code (receiving at the maintenance assistance system 200 scanned information from the macrolocation data; paragraph [0038]); and providing providing a translucent overlay of applicable graphical elements (augmented reality) for displaying on a display device 204 by the maintenance assistance system 200; paragraphs [0032] & [0034]).
Conner does not teach the Pip providing a 3-D coordinate in physical space in relation to a 3-D origin defined by the Pip code.
However, Schall teaches the placed information point and associating the placed information point code with the placed information point, e.g., see figs. 1-3 the a user in fig. 2 uses a handheld device for the placed information point which is associated with the user’s annotate and interact with geospatial objects see page 97 section 3.3. In figs. 3, 5-8 illustrate the augmented reality overlay for displaying on a display.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Schall into Conner in order to provide an integration of functions for annotating geospatial objects and surveying of locations/points. The virtual tool has the potential to improve the workflow of a variety of tasks such as planning, network inspection, network documentation, surveying street features and etc.

Claim 2, 
Conner discloses the computer-implemented method of claim 1. Conner further discloses providing additional digital content associated with the Pip code for displaying on the display of a mobile device (providing maintenance data associated with the macrolocation for displaying on the display device 204 of a mobile computing display device; figure 2, paragraph [0036]).

Claim 3, 
the travel directions (guide); paragraph [0038]).

Claim 4, 
Conner discloses the computer-implemented method of claim 3. Conner further discloses wherein additional digital content is filtered based on a tag so that only additional content is displayed based on an identifier associated with a user (maintenance data is chosen (filtered) based on a request (tag) so that only additional instructions are displayed base on a microlocation indicator 214 associated with a user; paragraphs [0036] & [0039]).

Claim 6, 
Conner discloses the computer-implemented method of claim 1. 
Conner fails to disclose wherein the first computer is a server and the Pip, Pip code, digital content are stored in a database accessible by the server. Schall teaches on page 96 under section 2.2 and page 98 section 5.

Claim 9, 
Conner discloses the computer-implemented method of claim 1. Conner further discloses wherein the Pip is a child Pip of a hierarchy of child pips and the additional digital content is associated with the child Pip (the passive tag is one of a group of passive tags (child) and GPS coordinates (additional digital content) is associated with the passive tag; paragraph [0038]).

Claim 10, 
Conner discloses the computer-implemented method of claim 1. Conner further discloses receiving at least one tag definition at the first computer (receiving scanned information from passive tags at the maintenance assistance system 200; paragraph [0038]) and associating the at least one tag definition with the Pip to filter information based on a user identity or a group identity (associating the scanned information from passive tags with the passive tag to perform a lookup (filter) based on a group of passive tags; paragraph [0038]).

Claim 11, 
Conner discloses the computer-implemented method of claim 1. Conner further discloses wherein the step of providing by the first computer the augmented reality overlay, provides the augmented reality overlay to a second computer for displaying on a display at the second computer (the maintenance assistance system 200 provides the translucent overlay of applicable graphical elements for displaying on a display of the display device 204 which includes a mobile computing device; paragraphs [0034]-[0036]).

Claim 12, 
Conner discloses the computer-implemented method of claim 1. Conner further discloses wherein the first computer is a camera-equipped mobile device in communication with a server the maintenance assistance system 200 includes a camera 206 that is worn (mobile) and is in communication with a stored database; figure 2, paragraphs [0032] & [0035], claim 4).

Claims 13 and 20 are rejected with similar reasons as set forth in claim 1, above.

Claim 18, 
Conner discloses the system of claim 13. Conner further discloses wherein the first computer device provides the digital content to the second computer based on a scanned Pip code (the mobile computing device 202 provides the travel directions to the display device 204 based on a scanned macrolocation data; paragraphs [0035], [0036] & [0038]).

Claim 19, 
Conner discloses the system of claim 13. Conner further discloses wherein the digital content comprises at least one of: a hyper-link, a URL, a file, text, a video, a manual, a photos, a 3D model, 3D assets, sensor data, a diagram (the travel directions (manual); paragraph [0038]).

Claim 29
Conner teaches the computer-implemented method of claim 1, wherein the PIP code is embodied as a printed label. See [0038] discloses a passive tag may be a label that is color-coded, numerically coded, bar-coded (e.g., a QR tag or UPC bar code).

Claim 30
.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Conner, Schall and further in view of Salinas US 2014/0164921 A1.

Claim 5, 
Conner discloses the computer-implemented method of claim 1. 
Conner and Schall fail to disclose applying a permission to a plurality of users for the Pip to control access to the digital content associated with the Pip. 
Salinas discloses applying a permission to a plurality of users for the Pip to control access to the digital content associated with the Pip (allowing users at a map marker (Pip) to load (control access) pieces of digital content associated with the map marker; paragraphs [0183] & [0222]). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Schall and Conner to provide applying a permission to a plurality of users for the Pip to control access to the digital content associated with the Pip, as taught by Salinas, in order to provide the advantages of keeping a controlled and orderly system that can correctly handle multiple users.

Claim 16, 
Conner discloses the system of claim 13. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first computer device of Schall and Conner to provide wherein the first computer device manages users and establishes permissions for permitting access by users to the at least one Pip, as taught by Salinas, in order to provide the advantages of a well-planned system and method for appropriately handling multiple users.

Claims 7, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Conner, Schall and further in view of Cowles et al., US 9,626,070 B2, hereinafter Cowles.
Claim 7, 
Conner discloses the computer-implemented method of claim 1. 
Conner fails to disclose updating the augmented reality overlay to reflect movement of a mobile device relative to an origin point defined by the Pip code. Schall teaches on page 96 under section 3.1 that the system must provide sufficient computing capabilities for real-time 3D graphics and allows for several hours of battery-powered operation. It is also necessary to have an ergonomic form factor that allows holding the AR device for extended periods, and a real-time tracker with six degrees of freedom operating without preparing a tracking model first – GPS is used in practice, but does not explicitly specify updating.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Conner and Schall to provide updating the augmented reality overlay to reflect movement of a mobile device relative to an origin point defined by the Pip code, as taught by Cowles, in order to provide the advantages of a more in-depth interactive experience for users thereby encouraging increased use.

Claim 14, 
Conner discloses the system of claim 13. 
Conner and Schall fail to disclose wherein the Pip code establishes an origin point for providing changes in perspective view of the at least one augmented overlay at the second computer device. 
Cowles discloses wherein the Pip code establishes an origin point for providing changes in perspective view of the at least one augmented overlay at the second computer device (a triggering icon (Pip code) establishes a target site (origin point) for providing changes in perspective view of an overlay of an augmented reality system in a smart phone; figures 13A & 13B, column 10, lines 32-52). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Pip code of Schall and Conner to provide wherein the Pip code establishes an origin point for providing changes in perspective view of the at least one augmented overlay 

Claim 15, 
Conner and Schall, in view of Cowles, disclose the system of claim 14. 
Modified Conner and Schall further disclose wherein the second computer device changes the perspective view of the at least one augmented overlay as the second computer device moves, or the second computer device images a real-world location to provide images to be associated with a Pip (the display device 204 with the camera 206 scans the visual field of real-world location to provide images to be associated with a passive tag; paragraph [0038]). See figs. 1-3 of Schall. 

Claim 17, 
Conner discloses the system of claim 13. 
Conner and Schall fail to disclose wherein the first computer device creates at least one child Pip associated with the at least one Pip Cowles discloses wherein the first computer device creates at least one child Pip associated with the at least one Pip (a first provider user computing device creates a triggering icon (at least one child Pip) associated with a specific physical location (at least one Pip); claim 1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first computer of Conner and Schall to provide wherein the first computer device creates at least one child Pip associated with the at least one Pip, as taught by Cowles, in order to .

Claims 8, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Conner, Schall and further in view of Soatto et al., US 2016/0140729 A1, hereinafter Soatto.

Claim 8, 
Conner discloses the computer-implemented method of claim 1. 
Conner further discloses providing the augmented reality for displaying on the display (providing the translucent overlay of applicable graphical elements for displaying on the display device 204; paragraphs [0032] & [0034]). 
Conner and Schall fail to disclose wherein in the step of providing augmented reality includes using visual-inertial odometry. 
Soatto discloses wherein in the step of providing augmented reality includes using visual-inertial odometry (using visual and inertial measurements for odometry in augmented reality; paragraphs [0043] & [0054]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Conner and Schall to provide wherein in the step of providing augmented reality includes using visual-inertial odometry, as taught by Soatto, in order to provide the advantages of a well-known and well-studied method for improving augmented reality functionality with respect to outlier detection (see abstract of Soatto).

Claim 22 is rejected with similar reasons as set forth in claim 8, above.

Claim 24. 
Soatto teaches the system of claim 13, wherein the augmented reality overlay on the display is updated as the second computer moves in a 3D relationship from the origin point of the Pip code to reflect motion or navigation of the second computer. [0113] Feature coordinate estimation 26 receives a set of feature coordinates from image processing 22, along with estimates from a 3D motion estimator 24. On that basis coordinates are estimated and an estimate of the coordinates of each feature in 3D (termed triangulation) is output.

Claim 25. 
Soatto teaches the system of claim 24, wherein the navigation or motion of the second computer uses visual-inertial odometry to obtain the update. [0008] Sensor fusion systems which integrate inertial (accelerometer, gyrometer) and vision measurements are in demand to estimate 3D position and orientation of the sensor platform, along with a point-cloud model of the 3D world surrounding it. This is best known as VINS (visual-inertial system), or vision-augmented navigation. However, a number of shortcomings arise with VINS in regard to handling the preponderance of outliers to provide proper location tracking.

Claim 26. 
Soatto teaches the computer program product of claim 20, further including updating the augmented reality overlay on the display as a mobile device moves in a 3D relationship from the origin point of the Pip code to reflect motion or navigation of the mobile device. [0008] Sensor fusion systems which integrate inertial (accelerometer, gyrometer) and vision measurements are in demand to estimate 3D position and orientation of the sensor platform, along with a point-cloud model of the 3D world surrounding it. This is best known as VINS (visual-inertial system), or vision-augmented navigation. However, a number of shortcomings arise with VINS in regard to handling the preponderance of outliers to provide proper location tracking.

Claim 27. 
Soatto teaches the computer-implemented method of claim 26, further comprising using visual- inertial odometry to update the display. See [0054].

Claim 21. 
Schall teaches the computer-implemented method of claim 1, further including updating the augmented reality overlay on the display as a mobile device moves in a 3D relationship from the origin point of the Pip code to reflect motion or navigation of the mobile device, See figs. 2-3 of Schall.

Claim 23. 
Conner teaches the computer-implemented method of claim 22, wherein the navigating is performed within a building. A particular building, hallway, or other location within the maintenance site, as the reference Conner teaches a macrolocation at [0024].

Claim 28 is rejected with similar reasons as set forth in claim 23, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAVID A AMINI/P.E., D.Sc., Art Unit 2613